Citation Nr: 0631749	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  95-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
hypertension with bradycardia, to include as secondary to 
herbicide exposure.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for syncope.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1992.  He served in both Vietnam and the Persian Gulf, and 
his many awards and decorations include the Purple Heart.  
Service connection has been established for many 
disabilities, and the veteran is in receipt of a 100 percent 
combined disability evaluation effective from October 1999.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Winston-Salem, 
North Carolina, regional office (RO) of the Department of 
Veterans Affairs (VA).  These issues were previously before 
the Board in March 2004, but were remanded for additional 
development.  The additional development has been completed, 
and they have been returned to the Board for further review.

In March 1993, the RO denied service connection for syncope, 
and purported to deny service connection for hypertension 
and bradycardia, but defer a decision on the question of 
entitlement to service connection for hypertension and 
bradycardia secondary to Agent Orange exposure.  The veteran 
submitted a timely notice of disagreement with this 
decision, and a statement of the case was issue in August 
1993.  In April 1994, the RO issued a decision in which it 
announced that there was no change in its prior decision to 
deny service connection for hypertension with sinus 
bradycardia secondary to herbicide exposure.  In September 
1994, the veteran wrote a letter to the RO in which he noted 
that he had not perfected appeals with regard to the March 
1993 decision, but disagreed with the denials of service 
connection for syncope, and hypertension with bradycardia.  

In October 1994, the veteran submitted another statement, in 
which he again reported that the had move prior to 
completing a substantive appeal process, and asked that he 
be permitted to complete that process if possible.  The RO 
treated this statement as a notice of disagreement with its 
April 1994 decision.  In November 1994, it issued a 
statement of the case, which considered the issue of 
entitlement to service connection for hypertension secondary 
to "herbicide orange exposure."  It did not list bradycardia 
as an issue.  The veteran's substantive appeal was received 
in January 1995.

In November 1994, the RO advised the veteran that he had not 
submitted a timely substantive appeal with regard to the 
March 1993 decision and that he would need to submit new and 
material evidence to reopen the claims for service 
connection for syncope and sinus bradycardia.  Hypertension 
was not mentioned in the letter.  

In a March 2004 remand the Board listed the issues as 
including entitlement to service connection for hypertension 
with bradycardia, including as secondary to herbicide 
exposure.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may waive the timely filing 
of a substantive appeal, even if the veteran has not 
submitted a request for extension of the time period in 
which to file.  Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) 
(citing Rowell v. Principi, 4 Vet. App. 9, 17 (1993)); but 
cf. Roy v. Brown, 5 Vet. App. 554, 556 (1993) (holding that 
an extension of time in which to file a substantive appeal 
could not be granted unless a request for extension was made 
in accordance with the provisions of 38 C.F.R. § 20.303 
(2006)).  

Because the Board has previously taken actions which would 
lead the veteran to believe that it was waiving the filing 
of a timely substantive appeal, the Board waives the filing 
of a timely substantive appeal with regard to the issue of 
entitlement to service connection for hypertension with 
bradycardia.  

The veteran testified at a hearing before a Veterans Law 
Judge in June 2002.  He was advised by letter in June 2006 
that the judge who conducted this hearing is no longer 
employed by the Board, and was provided with 30 days in 
which to indicate whether or not he desired a new hearing 
before a judge who is currently employed by the Board.  More 
than two months have passed since the letter was mailed, and 
the veteran has not replied.  Therefore, the Board will 
proceed with this decision.  The veteran is advised that the 
transcript of his June 2002 hearing is contained in the 
record, and his testimony will be considered in rendering 
this decision. 

The issues of entitlement to service connection for 
tinnitus, syncope, and hypertension with bradycardia will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The March 1993 rating decision denied entitlement to 
service connection for syncope on the basis that this 
disability was not found on the most recent examination; an 
appeal was not perfected, the RO closed the appeal, and the 
decision is final. 

2.  Evidence submitted since March 1993 includes information 
not previously considered which shows current syncope, and 
is so significant that it must be considered to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The March 1993 rating decision which denied entitlement 
to service connection for hypertension with sinus 
bradycardia and service connection for syncope is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2006).

2.  New and material evidence has been received regarding 
the veteran's claim for service connection for syncope.  
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would 
not aid the appellant in substantiating his claim.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Service connection requires the presence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 
Vet. App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

New and Material Evidence

The veteran's claims for entitlement to service connection 
for hypertension with sinus bradycardia and for syncope were 
both denied in a March 1993 rating decision.  As previously 
noted, the veteran never submitted a substantive appeal for 
the issue of entitlement to service connection for 
hypertension with sinus bradycardia, which makes the March 
1993 rating decision final.  Similarly, the veteran did not 
submit a notice of disagreement for the issue of entitlement 
to service connection for syncope, and the March 1993 rating 
decision is also final for this claim.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  

For the purpose of claims to reopen submitted prior to 
August 2001, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a). 

The March 1993 rating decision denied service connection for 
syncope, because that condition had been noted only once in 
service and there had been no findings of residuals.  

The evidence of record consisted of service medical records 
showing that in November 1983, the veteran reported 
headaches and blackouts; and that in January 1984, he was 
reported to have had a near syncopal episode.  The service 
medical records did not show further syncopal episodes, and 
a September 1992, VA examination noted only a history of 
syncope with no recurrence.

Additional evidence submitted since March 1993 includes VA 
treatment records dated from July 1993 to July 1994.  The 
July 1993 records show that the veteran was experiencing 
transient ischemia attacks.  July 1994 records reveal that 
the veteran had passed out, and had been experiencing 
dizziness and syncopal attacks.  The Board finds that this 
constitutes new and material evidence.  The evidence is new 
because it was not previously submitted, and it is material 
because it shows post-service syncopal attacks.  This 
evidence is so significant that it must be considered in 
order to fairly decide the claim.  

Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim for service connection 
for syncope.


ORDER

New and material evidence has been presented to reopen the 
veteran's claim for syncope; his claim is granted to this 
extent. 


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Recently the Court has held that the threshold for getting 
an examination is low.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).   

With regard to the tinnitus claim, the veteran testified 
that he developed ringing in his ears in service, and had 
experienced this symptom ever since.  This testimony is 
sufficient to trigger VA's duty to obtain an examination.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  An 
examination is needed to obtain a competent opinion as to 
whether current tinnitus is related to service.

If a chronic disease, such as hypertension, is shown in 
service and at any time after service, that disease will be 
service connected.  38 C.F.R. § 3.303(b) (2006).  The 
veteran was noted to have elevated blood pressure readings 
on a number of occasions in service.  These were 
interspersed with normal readings.  Hypertension was not 
found on the VA examination shortly after service, but 
subsequent records do contain finding of hypertension.  An 
examination is needed to obtain an opinion as to whether 
hypertension was shown in service, or whether current 
hypertension is related to service.

Bradycardia was denitrified in service and on the 
examination shortly after service.  An examination is needed 
to obtain an opinion as to whether bradycardia represents a 
disability, and if so whether it is related to service.

With regard to syncope, an examination is needed to 
determine whether current syncope is related to the syncope 
reported in service. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
audiology examination to determine 
whether he has current tinnitus, and if 
so whether it is at least as likely as 
not (50 percent probability or more) 
that current tinnitus is the result of 
noise exposure in service, is secondary 
to service connected hearing loss, or is 
otherwise related to a disease or injury 
in service.  The examiner should review 
the claims folder, and provide a 
rationale for all opinions.

2.  The veteran should be afforded a VA 
cardiology examination.  The examiner 
should review the claims folder.  The 
examiner should provide opinions as to 
whether the veteran has current 
hypertension or bradycardia; if present, 
whether bradycardia causes any 
disability; whether hypertension was 
identifiable during service, and whether 
any current hypertension had its onset 
in service or is otherwise related to 
service.  The examiner should provide a 
rationale for these opinions.

3.  The veteran should be afforded a VA 
neurology examination to determine the 
nature and etiology of his syncopes.  
All indicated tests and studies should 
be conducted.  The claims folder should 
be made available to the examiner for 
review before the examination.  After 
the completion of the examination and 
review of the record, the examiner 
should attempt to express the following 
opinions: 1) Does the veteran currently 
have a disability manifested by syncope?  
If so, what is the diagnosis of this 
disability?  2) If the veteran is found 
to have a current disability manifested 
by syncope, is it as likely as not that 
this disability was first manifested or 
is otherwise related to the syncopal 
episode experienced during active 
service?  The reasons and basis for all 
opinions should be included. 

2.  After the development requested 
above has been completed to the extent 
possible, the claims should be re-
adjudicated.  If any remain denied, a 
supplemental statement of the case 
should be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


